Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/21 has been entered.
The IDS, filed 6/9/21, has been considered.
The terminal disclaimer filed on 6/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US10241676 patent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 17-22, 24-27, 34-39, and 41-42 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon et al (US20050273571, “Lyon”).
As to claim 1,17,34:
Lyon teaches a hardware-based processing node/memory fabric(Fig. 2, [0022], associated method of operation (claims), each hardware based processing node including a hardware of an object memory fabric (Figs. 2, 3, [0022], DVM distributed virtual multiprocessor 200 reads on object memory fabric, which stores data objects, such as memory pages as shown in [0024], storing data objects, such as memory pages; claim 13, data object is a memory page), the hardware-based processing node comprising: 
a memory module comprising a hardware component installed in the hardware-based processing node 
(Fig. 2, domain manager DM 207 corresponds to Applicant’s memory module; note that the domain manager DM 207 comprises hardware set HW 205 {hardware} and shared memory subsystems SMS 209; [0024], The domain manager 207 in each DVM node 201 is implemented by execution of domain manager code (i.e. programmed instructions) stored in the memory/hardware component of the corresponding hardware set 205; the domain manager is stored in the hardware set that manages each memory object),
the memory module storing and managing one or more memory objects 
([0024], The domain manager 207/memory module in each DVM node 201 is implemented by execution of domain manager code (i.e. programmed instructions) stored in the memory of the corresponding hardware set 205 and is used to present a virtual hardware set to an operating system 211. The emulated processor is referred to herein as a virtual processor and the emulated physical address range is referred to herein as an apparent physical address (APA) range; the plurality of memory objects are managed by the domain manager and those memory objects are stored in the hardware set; Claim 24, data object is a memory page/memory object that spans a plurality of individually accessible storage locations within the memory of at least one of the plurality of hardware sets),
each memory object is created natively within the memory module 
([0038], the domain manager/memory module allocates a physical memory page into which the page copy {memory object} received is stored, thus creating an instance of the memory page/memory object natively in the physical address space within the domain manager/memory module of node 201),
through a namespace of the memory fabric 
([0023], the emulated physical address range is referred to herein as an apparent physical address (APA) range, corresponding to the Applicant’s {an object name space}; [0028], if a virtual address-to-apparent physical address translation (VA/APA) is stored in the virtual machine page table 242 A, the APA is returned to the domain manager 207 and used to locate the physical address of the desired memory page),
each memory object is managed by the memory module through the namespace of the memory fabric at a single memory layer 
([0024] The domain manager 207 … stored in the memory of the corresponding hardware set 205 (the domain manager is stored in the hardware set that manages each memory object) and is used to present a virtual hardware set to an operating system 211 … the emulated physical address range is referred to herein as an apparent physical address (APA) range {the name space}…emulates a shared-memory multiprocessor hardware set by presenting a virtual machine interface with multiple processors and a shared memory programming model to the operating system 211 … with application programs hosted by the operating system (e.g., application programs 215) being assigned to the virtual processors of the DVM 200 for execution;

Note that the shared memory subsystem is below the operating system layer and separated from the application programming layer as shown in Figs. 2 & 3).
without distinction between volatile memory and non-volatile storage 
[0047], transactions 400, 410 and 430 are carried out through issuance of messages {memory reference instruction of the instruction set} between a requester, directory manager, page owner … The protocol does not distinguish communication between different nodes {remote} from communication between an agent and a directory manager on the same node {local} (i.e., as when the requestor or responder is hosted on the same DVM node as the directory manager); [0048], Each of the transactions 400, 410, 430 is initiated when a requestor submits a request message containing the APA {object name space} of a memory page {memory object} to a directory manager;
The broadest reasonable interpretation of “memory” may be “storage” without distinction because memory is the storage place where data item is stored.
Further note that the direct load instruction and store instruction are based on a translation of the virtual address to the physical address through the APA {object name space} that does not require additional I/O instructions, i.e., disk input/output, nor distinguish communications in a same node or between different nodes, between storage and memory, or any portions of memory objects because the APA emulates hardware-based supported single shared physical memory address range offered in a Shared-memory multiprocessors (SMPs) as shown in [0004] and ), and 

the memory module provides to the applications an interface layer below an application layer of a software stack, the interface layer comprising one or more storage managers compiled into the hardware of the memory module 
[0024], domain manager DM 207 corresponds to Applicant’s memory module, emulates a shared-memory multiprocessor hardware set by presenting a virtual machine interface with multiple processors and a shared memory programming model to the operating system 211 … with application programs hosted by the operating system (e.g., application programs 215) being assigned to the virtual processors of the DVM 200 for execution;
[0025], the shared memory subsystem 209 {a single memory layer} is implemented below the operating system layer…, page-coherency protocols need not be implemented in the application programming layer211 … with application programs hosted by the operating system (e.g., application programs 215) being assigned to the virtual processors of the DVM 200 for execution;
[0025], the shared memory subsystem 209 {a single memory layer} is implemented below the operating system layer…, page-coherency protocols need not be implemented in the application programming layer
As to claim 2,18,35:
Lyon teaches the one or more storage managers further provide an interface between the object-based memory space and an operating system executed by a processor and control, at a hardware layer 

[0025], the shared memory subsystem 209 {a single memory layer} is implemented below the operating system layer…, page-coherency protocols need not be implemented in the application programming layer211 … with application programs hosted by the operating system (e.g., application programs 215) being assigned to the virtual processors of the DVM 200 for execution; 
portions of the object-based memory space visible to a virtual address space and physical address space of the processor 
[0028] processing unit of node 201.sub.1 passes the virtual address to the domain manager 207.sub.1 which, as shown at (2), applies the virtual address against a second address translation data structure referred to herein as a virtual machine page table 242.sub.A (VMPT.sub.A). The virtual machine page table constitutes a virtual hardware page table for the virtual processor implemented by the domain manager and hardware set of node 201.sub.1 and thus enables translation of a virtual address into an apparent physical address (APA);
[0029] …  the operating system perceives the APA range 257 to represent the physical address space of an underlying machine, each virtual address in each process is mapped to a unique APA. Each APA is, in turn, mapped to a respective physical address in at least one of the DVM nodes). 
As to claim 3,19,36: 
alternate object memory based storage transparent to a FileSystem, database, or other software using the interface layer
[0023] … memory 223 may include any combination of volatile and non-volatile storage media having memory-mapped and/or input-output (I/O) mapped addresses that define the physical address range of the hardware set and therefore the node
[0044] … each page state element may additionally include storage for a generation number that is incremented each time a new page owner is assigned for the memory page. 
As to claim 4,20,37:
Lyon teaches wherein the operating system comprises Linux or Security-Enhanced Linux (SELinux)
[0024] … any operating system designed to execute on a shared-memory multiprocessor (e.g., Shared-memory multiprocessor Linux) may instead be executed by the DVM 200, with application programs hosted by the operating system (e.g., application programs 215) being assigned to the virtual processors of the DVM 200 for distributed, concurrent execution. 
As to claim 5,21,38:
Lyon taches the interface layer provides access to the object-based memory space to one or more applications executing in the application layer of the software stack access
[0024] … the domain manager 207 emulates an actual or idealized hardware set by presenting an emulated processor interface and emulated physical address range to the operating system 211. The emulated processor is referred to herein as a virtual processor and the emulated physical address range is referred to herein as an apparent physical address (APA) range. The domain managers 207.sub.1-207.sub.N additionally include respective shared memory subsystems 
[0073] In a multiprocessing system having a unified memory, the code and data (including stack and register state) for a given task may be equally available to all processors
[0074] … task stack data structure maintained by the operating system. 
As to claim 6,22,39:
Lyons teaches wherein the interface layer provides access to the object-based memory space through memory allocation functions of the operating system
[0038] … the domain manager 207/memory module allocates a physical memory page into which the page copy/memory object received at (9) is stored, thus creating an instance of the memory page in the physical address space of node 201. 
As to claim 8,24,41:
the one or more storage managers utilize a format and addressing of the object-based memory space
[0024] The domain manager 207 {memory module} in each DVM node 201 is implemented by execution of domain manager code (i.e. programmed instructions) stored in the memory of the corresponding hardware set 205 and is used to present a virtual hardware set to an operating system 211. The emulated processor is referred to herein as a virtual processor and the emulated physical address range is referred to herein as an apparent physical address (APA) range; 
[0048] Each of the transactions 400, 410, 430 is initiated when a requestor submits a request message containing the APA {object name space} of a memory page {memory object} to a directory manager.
As to claim 9-11,25-27,42:
Lyon teaches the one or more storage managers comprise at least one [graph/filesystem] database manager (Note: claim does not further define the function of the graph/filesystem manager.  Limitation is interpreted as a data manager; [domain manager; 0024; directory manager; 0047, 0048]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 13-14 and 30-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al (US20050273571, “Lyon”), in view of Dalal et al. (US 20140165196; “Dalal”).
As to claim 13,30:
Lyon does not explicitly teach the Dual In-line Memory Module (DIMM) card, the DIMM card further comprising a Field Programmable Gate Array (FPGA) into which the one or more memory managers are compiled.  However, DIMM card is well known and commonly used in the art. For example, Dalal teaches the hardware-based processing node comprises a Dual In-line Memory Module (DIMM) card ([0065], A processor module 500-1 can include ICs 520-0/1 mounted to a printed circuit board (PCB) type substrate 522. PCB type substrate 522 can include in-line module connection 502, which in one very particular embodiment can be a DIMM compatible connection… [0066], processor module functions are distributed among single purpose type ICs. IC 520-2 can be a processor IC, which can be an offload processor 508. IC 520-3 can be a memory IC which can include local memory 510, buffer memory, or combinations thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lyon and Dalal before them, to use a DIMM card, as demonstrated by Dalal, and to incorporate the Dual In-line Memory Module (DIMM) card into the hardware-based processing node disclosed by Lyon, in order to provide a significant increase in effective computing power (Dalal, [0034]) and large capacity of memory space with the high-density DIMM card.
As to claim 14,31:
Lyon teaches wherein the hardware-based processing node comprises a commodity server
[0021] a memory sharing protocol is combined with hardware virtualization to enable multiple nodes in a clustered data processing environment to present a unified virtual machine interface. Through such interface, the entire cluster is virtualized, in effect, appearing as a unified, multiprocessor hardware set referred to herein as a distributed virtual multiprocessor (DVM), corresponding to Applicant’s {a commodity server}; [0023], The DVM 200 includes multiple nodes 201 interconnected to one another by a network 203, each node including a hardware set 205 (HW) … the hardware set 205 of each node 201 includes a processing unit 221, memory 223, and network interface 225 coupled to one another via one or more signal paths…the processing unit 221 may include any number of processors, including processors of different types such as combinations of general-purpose and special-purpose processors, e.g., graphics processor, digital signal processor, etc.), and 
wherein the memory module comprises a Memory Module installed within the commodity server 
(Figs. 2, 3 & [0023], distributed virtual multiprocessor 200 corresponds to Applicant’s {object memory fabric}, wherein the hardware set 205 of each node 201 includes memory, i.e., translation lookaside buffer (TLB), memory 223 and additionally shared memory subsystems 209 1-209 N (SMS) as shown in [0024], storing data objects, i.e., memory page; claim 13, data object is a memory page). The hardware-based processing node of claim 1, wherein the hardware-based processing node comprises a commodity server and wherein the memory module comprises a Dual In-line Memory Module (DIMM) card installed within the commodity . 
Claims 15 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 20050273571; “Lyon”), in view of Yokoya et al. (US 20110283071; “Yokoya”).
As to claim 15,32:
Lyon does not teach the hardware-based processing node comprises a mobile computing device. However, mobile computing device is well known and commonly used in the art.
One example is Yokoya, who teaches a mobile computing device with multiple processing nodes ([0027], A mobile computing device may have several processing nodes that operate in multiprocessor fashion … a memory system may include virtual memory address to physical memory address translation using a memory management unit (MMU) that typically relies on dividing the memory into pages. As will be described in more detail below, embodiments of the present invention allow placing a portion of the memory system in a low power mode in order to conserve power usage and extend battery life).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lyon and Yokoya before them, to incorporate Yokoya’s mobile computing device having several processing nodes into the hardware-based processing node and memory fabric disclosed by Lyon, because Yokoya teaches that Mobile computing devices are a ubiquitous fixture of modern society ([0003], Mobile computing devices are a ubiquitous fixture of modern society. Cellular telephones, personal music players, portable gaming systems, etc. are constant companions for many people).

Claim 16 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 20050273571; “Lyon”), in view of Foster et al. (US 20060256603, “Foster”).
As to claim 16,33:
Lyon does not explicitly teach the wherein the hardware-based processing node comprises a single chip.  In an analogous art of memory controller, Foster teaches wherein the hardware-based processing node comprises a single chip ([0005], Some high density servers are so small that they can support only a limited number of memory sockets … While CPU 104, chipset 105, and memory controller 106 are depicted as separate components, oftentimes their function is integrated together into one or two chips).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Lyon and Foster before them, to incorporate the feature that a cluster of multiple processors integrated together into one or two chips as taught by Foster with the hardware-based processing node and memory fabric taught by Lyon. The motivation of doing so would be for the benefits of high density design that are utilized in complex small form factor design.  
Allowable Subject Matter
Claims 7, 12, 23, 28, 29, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7/23/40, the prior art does not further suggest the hardware-based processing node of claim 2/18/35, wherein the interface layer comprises an object-based memory specific version of a library file of the operating system. 
As to claim 12/28, the prior art does not further suggest the hardware-based processing node of claim 1/17, wherein the one or more storage managers comprise at least one direct storage manager providing direct access of the memory fabric to an application modified to utilize an object-based memory fabric specific version of a library file of the operating system. 
As to claim 29, the prior art does not further suggest the object memory fabric of claim 17, wherein memory objects are created and managed equivalently from any hardware-based processing node of the object memory fabric without a centralized storage manager or memory fabric class library. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THAN NGUYEN/Primary Examiner, Art Unit 2138